 

Exhibit 10.1

 

 [tv480855_ex10-1img1.jpg]

 

LOAN AND SECURITY AGREEMENT

 

by and among

 

THE HUNTINGTON NATIONAL BANK

(as Lender)

 

and

 

OURPET’S COMPANY,

SMP COMPANY, INCORPORATED,

VIRTU COMPANY

and

OURPET’S DISC, INC.

(jointly and severally as Borrower)

 

November 30, 2017

 

   

[tv480855_ex10-1logo.jpg]

  

Execution Version

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into in Fairport
Harbor, Ohio and dated effective as of November 30, 2017 (the “Effective Date”),
by and among OurPet’s Company, a Colorado corporation (“OurPet’s”), SMP Company,
Incorporated, an Ohio corporation (“SMP”), Virtu Company, an Ohio corporation
(“Virtu”), and OurPet’s DISC, Inc., an Ohio corporation (“DISC”; OurPet’s, SMP,
Virtu and DISC are jointly and severally herein referred to as “Borrower”), each
having a principal place of business located at 1300 East Street, Fairport
Harbor, Ohio 44077, and The Huntington National Bank, a national banking
association having an office located at 200 Public Square, Suite 600, Cleveland,
Ohio 44114 (including as successor-in-interest by merger to FirstMerit Bank,
N.A., “Lender”).

 

WITNESSETH:

 

WHEREAS, on or about August 24, 2015, OurPet’s, Virtu and SMP jointly and
severally received commercial loans and other financial accommodations from
Lender, including but not limited to (a) a revolving line of credit facility
(the “Revolving Loan”) evidenced by a promissory note in the principal amount of
$5,000,000.00 (collectively as renewed and replaced from time to time, and
including as such promissory note is being amended and restated on even date
herewith in connection with this Agreement, the “Revolving Note”), and (a) a
term loan facility (“Term Loan One”) evidenced by a promissory note in the
principal amount of $1,000,000.00 (“Term Note One”);

 

WHEREAS, in connection with the Revolving Loan, OurPet’s, Virtu and SMP jointly
and severally executed and delivered to Lender a certain Business Loan Agreement
(Asset Based) dated August 24, 2015 (the “2015 Loan Agreement”) which set forth
the terms and conditions pursuant to which the commercial loans referenced in
the preceding recital were made;

 

WHEREAS, Borrower and Lender desire (a) to contract for the establishment of a
term loan facility in the principal amount of $1,000,000.00 (“Term Loan Two”),
to be evidenced by a term note dated of even date herewith in the principal
amount of $1,000,000.00 (“Term Note Two”), and (b) to modify the Revolving Loan
in order to (i) increase the principal amount available thereunder to
$6,000,000.00, subject to the Borrowing Base, (ii) extend the maturity date
thereof to October 31, 2020, (c) have the interest rate charged on the Revolving
Loan be based on a performance pricing grid, and (d) modify the financial
covenants governing the hereinafter defined Loans;

 

WHEREAS, the Revolving Loan, Term Loan One and Term Loan Two are each a “Loan”
and collectively the “Loans” and the Revolving Note, Term Note One and Term Note
Two are each a “Note” and collectively the “Notes”;· and

 

WHEREAS, Borrower and Lender are entering into this Agreement to set forth the
terms and conditions pursuant to which the Loans are being made and to state the
rights of Lender and the duties and obligations of Borrower in relation thereto.

 

   Page | 1

[tv480855_ex10-1logo.jpg]

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the receipt and sufficiency of which are hereby acknowledged by the
parties hereto, in order to induce Lender to provide the Loans to Borrower
hereunder, it is agreed that this Agreement hereby reads as follows:

 

SECTION 1. LOAN TERMS.

 

1.1The Loans.

 

(a)Revolving Loan. Subject to the terms and conditions of this Agreement, Lender
will make the Revolving Loan to Borrower in such amount or amounts as Borrower
may from time to time request at any time prior to October 31, 2020 (unless due
earlier by reason of acceleration or otherwise), but with advances not exceeding
in aggregate principal amount at any time outstanding hereunder the lesser of:
(a) $6,000,000.00, or (b) the Borrowing Base, all as determined in Lender’s sole
discretion. The Revolving Loan shall hereinafter be evidenced by the Revolving
Note, an amended and restated promissory note having a maximum principal amount
of $6,000,000.000 and dated of even date herewith.

 

(b)Term Loans. Subject to the terms and conditions of this Agreement, Lender has
made or agrees to make term loans (each a “Term Loan” and collectively the “Term
Loans”) to Borrower.

 

(i)Term Loan One. Term Loan One is evidenced by Term Note One, a promissory note
in the original principal amount of $1,000,000.00, dated August 24, 2015.
Borrower acknowledges and agrees that Term Note One remains in full force and
effect and hereby reaffirms, ratifies and agrees to keep and perform the
provisions, conditions, obligations and agreements contained in Term Note One as
originally written. Unless due earlier by reason of acceleration or otherwise,
Term Loan One will mature on September 1, 2020. Payments or prepayments of Term
Loan One may not be reborrowed.

 

(ii)Term Loan Two. Term Loan Two shall be evidenced by Term Note Two, a
promissory note in the principal amount of $1,000,000.00 and dated of even date
herewith. The principal amount of Term Loan Two shall amortize in thirty-six
(36) consecutive monthly installments of principal plus interest. Unless due
earlier by reason of acceleration or otherwise, Term Loan Two will mature on
December 1, 2020. Payments of prepayments of Term Loan Two may not be
reborrowed.

 

(c)Joinder. By its execution of this Agreement and those Notes being executed
and delivered in connection herewith, DISC unconditionally and irrevocably
acknowledges and agrees that it (i) is included in the defined term “Borrower”
and is directly liable to Lender for repayment in full of the Loans, and (ii)
shall keep and perform the provisions, conditions, obligations and agreements
contained any and all Loan Documents executed and delivered to Lender in
connection with the Loans, including any Loan Documents executed prior to the
date of this Agreement.

  

   Page | 2

[tv480855_ex10-1logo.jpg]

  

(d)Multiple Borrowers. This Agreement and those Notes being executed and
delivered in connection herewith has been executed by multiple obligors who are
referred to in this Agreement individually, collectively and interchangeably as
“Borrower”. Unless specifically stated to the contrary, the word “Borrower” as
used in this Agreement, including without limitation all representations,
warranties and covenants, shall include all Borrowers. All obligations of
Borrower under this Agreement shall be joint and several, and all references to
Borrower shall mean each and every Borrower. Each Borrower signing this
Agreement below is responsible for all obligations in this Agreement.

 

1.2Purpose. Borrower shall use the proceeds of advances received under the
Revolving Loan is to provide for Borrower’s working capital needs. Borrower
shall apply the proceeds of the advance received under Term Loan Two to fund
initial premiums to a captive insurance company (Series OP) and to finance
capital expenditures.

 

1.3Maturity. This Agreement shall be effective as of the Effective Date and
shall continue in full force and effect until the last maturity date set forth
in the Notes, as may be amended from time to time; provided, however, this
Agreement and all Loan Documents shall remain in full force and effect until
such time as all of Borrower’s Obligations have been fully and completely
satisfied, including without limitation, principal, interest, costs, expenses,
attorneys’ fees, and other charges; or until such time as the parties may agree
in writing to terminate this Agreement. Notwithstanding any term, provision,
condition or covenant contained herein, while any Event of Default exists,
Lender shall not be required to make, and Borrower shall not be entitled to
receive, any Advance under the Revolving Note.

 

1.4Cross-Default and Cross-Collateralization. Any default under any agreement
with Lender shall constitute an Event of Default hereunder. Likewise, any Event
of Default hereunder shall constitute an Event of Default or default, however
defined, under any other loan or financing arrangement or agreement Borrower may
have with Lender (the “Other Agreements”). Any and all other collateral and
security interests granted or pledged as security to Lender in the Other
Agreements shall constitute Collateral and security interests securing all the
Notes and Obligations under the Loan Documents, and the Collateral for the Loan
Documents shall serve as collateral for the Other Agreements, it being the
intention of all parties that the Obligations (which term includes the Loans)
and the Other Agreements are cross-collateralized. For purposes of this
paragraph and the Events of Default, “Lender” shall include any affiliate or
subsidiary of The Huntington National Bank, including any
predecessor-in-interest by merger.

 

1.5Origination Fee. No Upfront Fee.

 

1.6Special Definitions.

 

“Advance” means a disbursement of Loan funds made, or to be made, to Borrower or
on Borrower’s behalf under the terms and conditions of this Agreement.

 

   Page | 3

[tv480855_ex10-1logo.jpg]

   

“Affiliate” shall mean as to any Person, any other Person (excluding any Foreign
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with such Person. For purposes of this definition, a
Person shall be deemed to be “controlled by” a Person if such Person possesses,
directly or indirectly, power to direct or cause the direction of the management
and policies of such Person through the ability to exercise voting power, by
contract or otherwise.

 

“Anti-Terrorism Laws” means those laws and sanctions relating to terrorism or
money laundering, including Executive Order No. 13224, the USA Patriot Act
(Public Law 107-56), the Bank Secrecy Act (Public Law 91-508), the Trading with
the Enemy Act (50 U.S.C. App. Section 1 et. seq.), the International Emergency
Economic Powers Act (50 U.S.C. Section 1701 et. seq.), and the sanction
regulations promulgated pursuant thereto by the Office of Foreign Assets
Control, as well as laws relating to prevention and detection of money
laundering in 18 U.S.C. Sections 1956 and 1957 (as any of the foregoing may from
time to time be amended, renewed, extended or replaced).

 

“Blocked Person” means any of the following: (a) a Person that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order No.
13224; (b) a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224; (c) a Person with which Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
(d) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224; (e) a Person that is
named as a “specially designated national” on the most current list published by
the U.S. Treasury Department Office of Foreign Asset Control at its official
website or any replacement website or other replacement official publication of
such list; or (f) a Person who is affiliated or associated with a Person listed
above.

 

“Borrowing Base” shall mean the sum of (i) up to eighty percent (80%) of the
aggregate amount of Borrower’s Eligible Accounts, plus (ii) the lesser of (A)
$2,500,000.00 or (B) up to forty percent (40%) of the aggregate of Borrower’s
Eligible Inventory, all as determined by Lender from time to time in Lender’s
sole discretion. The Borrowing Base at any time shall be determined by reference
to the most recent Borrowing Base Certificate theretofore delivered to Lender.

 

“Business Day” means any day other than a Saturday, a Sunday, or other day on
which Lender is authorized or required to be closed; and if the applicable
Business Day relates to any loan accruing interest based on the LIBO Rate, such
day must also be a day for trading by and between banks in US dollar deposits in
the London interbank market.

 

“Collateral” shall mean all of the following real and personal property owned by
Borrower, whether now owned or existing, or hereafter arising or acquired or
received by Borrower, wherever located:

 

   Page | 4

[tv480855_ex10-1logo.jpg]

 

(a)all Accounts; all Inventory; all Equipment and Fixtures; all General
Intangibles, Payment Intangibles, and Intellectual Property; all Investment
Property and Subsidiary Interests; all Deposit Accounts and any and all monies
credited by or due from any financial institution or any other depository; all
Goods and other personal property, including all merchandise returned or
rejected by Account Debtors, relating to or securing any of the Accounts; all
rights as a consignor, a consignee, an unpaid vendor, mechanic, artisan, or
other lienor, including stoppage in transit, setoff, detinue, replevin,
reclamation and repurchase; all additional amounts due to Borrower from any
Account Debtors relating to the Accounts; other property, including warranty
claims, relating to any Goods; all contract rights, rights of payment earned
under a contract right, Instruments (including promissory notes), Chattel Paper
(including electronic chattel paper), Documents, warehouse receipts, letters of
credit, and money; all Commercial Tort Claims (whether now existing or hereafter
arising); all Letter-of-Credit Rights (whether or not such Letter of Credit is
evidenced by a writing); all Supporting Obligations; all real and personal
property of third parties in which Borrower has been granted a lien or security
interest as security for the payment or enforcement of Accounts; and any other
goods or personal property, if any, in which Borrower may hereafter in writing
grant a security interest to Lender hereunder, or in any amendment or supplement
hereto or thereto, or under any other agreement between Lender and Borrower; and

 

(b)Borrower’s ledger sheets, ledger cards, files, correspondence, records, books
of account, business papers, computers, computer software (owned by any of the
Companies or in which it has an interest), computer programs, electronic media,
tapes, disks and documents relating to subsection (a) of this definition of
Collateral; and

 

(c)all proceeds and products of subsections (a) through(c) of this definition of
Collateral in whatever form, including: cash, deposit accounts (whether or not
comprised solely of proceeds), certificates of deposit, insurance proceeds
(including hazard, flood and credit insurance), negotiable instruments and other
instruments for the payment of money, chattel paper, security agreements,
documents, eminent domain proceeds, condemnation proceeds and tort claim
proceeds.

 

“Companies” shall mean, singularly or collectively, as the context may require,
OurPet’s, SMP, Virtu and DISC, together with (a) any additional Borrower that
may join this Agreement after closing, and (b) any Person that guaranties all or
any portion of the Obligations pursuant to this Agreement (if any), and, in each
case, their respective successors and assigns.

 

“Default Rate” as to any particular Note shall be the rate of interest for such
Note calculated using the “Default Rate Margin” or “Interest After Default”
paragraph for past due amounts as specified in such Note, and for any other
amounts owing under this Agreement or any other Loan Document shall be the
highest “Default Rate Margin” or “Interest After Default” interest rate set
forth in a Note executed in connection with this Agreement, subject to maximum
interest rate limitations under applicable law.

 

   Page | 5

[tv480855_ex10-1logo.jpg]

  

“Eligible Accounts” means, at any time, all of Borrower’s Accounts which contain
selling terms and conditions acceptable to Lender. The net amount of any
Eligible Account against which Borrower may borrow shall exclude all returns,
discounts, credits, and offsets of any nature. Unless otherwise agreed to by
Lender in writing, Eligible Accounts do not include:

 

(1)Accounts with respect to which the Account Debtor is employee or agent of
Borrower.

(2)Accounts with respect to which the Account Debtor is a subsidiary of, or
affiliated with Borrower or its shareholders, officers, or directors.

(3)Accounts with respect to which goods are placed on consignment, guaranteed
sale, or other terms by reason of which the payment by the Account Debtor may be
conditional.

(4)Accounts with respect to which Borrower is or may become liable to the
Account Debtor for goods sold or services rendered by the Account Debtor to
Borrower.

(5)Accounts which are subject to dispute, counterclaim, or setoff.

(6)Accounts with respect to which the goods have not been shipped or delivered,
or the services have not been rendered, to the Account Debtor.

(7)Accounts with respect to which Lender, in its sole discretion, deems the
creditworthiness or financial condition of the Account Debtor to be
unsatisfactory.

(8)Accounts of any Account Debtor who has filed or has had filed against it a
petition in bankruptcy or an application for relief under any provision of any
state or federal bankruptcy, insolvency, or debtor-in-relief acts; or who has
had appointed a trustee, custodian, or receiver for the assets of such Account
Debtor; or who has made an assignment for the benefit of creditors or has become
insolvent or fails generally to pay its debts (including its payrolls) as such
debts become due.

(9)Accounts which have not been paid in full within 90 days from the invoice
date. The entire balance of any Account of any single Account Debtor will be
ineligible whenever the portion of the Account which has not been paid within 90
days from the invoice date is in excess of 25.000% of the total amount
outstanding on the Account.

(10)Accounts with respect to which the Account Debtor is the United States
government or any department or agency of the United States, without direct
assignment.

(11)Foreign Accounts, Bonded Receivables, Warranty Receivables, Progress
Billings and Retainages.

(12)Credits over 90 days from the invoice date.

 

“Eligible Inventory” means, at any time, all of Borrower’s Inventory as defined
below, except:

 

(1)Inventory which is not owned by Borrower free and clear of all security
interests, liens, encumbrances, and claims of third parties.

(2)Inventory which Lender, in its sole discretion, deems to be obsolete,
unsalable, damaged, defective, or unfit for further processing.

 

   Page | 6

[tv480855_ex10-1logo.jpg]

 

(3)Work in progress (WIP).

 

“Foreign Subsidiary” means any Subsidiary that is not organized or incorporated
in the United States or any state or territory thereof.

 

“GAAP” means Generally Accepted Accounting Principles as promulgated by the
United States of America Financial Accounting Standards Board in the United
States of America in effect from time to time. All accounting terms not
specifically defined herein shall be defined in accordance with GAAP. All
financial computations to be made under this Agreement and the Loan Documents,
unless otherwise specifically provided, shall be construed in accordance with
GAAP. Whenever the term “Borrower” is used in respect of a financial covenant or
a related definition, it shall be understood to mean Borrrower and its
Subidiaries on a consolidated basis unless the context clearly requires
otherwise.

 

“Hedging Contract” means any foreign exchange contract, currency swap agreement,
futures contract, commodities hedge agreement, interest rate protection
agreement, interest rate future agreement, interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, option agreement or
any other similar hedging agreement or arrangement entered into by a Person in
the ordinary course of business.

 

“Inventory” means all of Borrower’s raw materials, work in process, finished
goods, merchandise, parts and supplies, of every kind and description, and goods
held for sale or lease or furnished under contracts of service in which Borrower
now has or hereafter acquires any right, whether held by Borrower or others, and
all documents of title, warehouse receipts, bills of lading, and all other
documents of every type covering all or any part of the foregoing. Inventory
includes inventory temporarily out of Borrower’ss custody or possession and all
returns on Accounts.

 

“Laws” or “Applicable Laws” means all applicable statutes, laws, ordinances,
rules, regulations, orders, writs, injunctions, decisions, opinions or decrees
of any applicable governmental entity or regulatory body.

 

“Loan Documents” means this Agreement, each Note, letter of credit, any
guaranties, security agreements, collateral assignments, pledge agreements,
dominion of funds/lockbox agreements, account assignments, control agreements,
letter of credit application and agreement or other reimbursement agreements,
any subordination agreements, intercreditor agreements and any and all other
agreements, instruments and documents, including powers of attorney, consents,
and all other writings heretofore, now or hereafter executed by Borrower or
Person or delivered to Lender in connection with this Agreement, and any future
amendments hereto or restatements hereof, or pursuant to the terms of any of the
other Loan Documents, together with any and all renewals, extensions, and
restatements of, and amendments and modifications to, any of the foregoing.

 

   Page | 7

[tv480855_ex10-1logo.jpg]

  

“Material Adverse Effect” shall mean any change, event, occurrence, fact, or
circumstance which has had or is reasonably expected to have a material adverse
effect or change on (a) the business, operations, properties, assets,
performance, profits, prospects or overall condition (financial or otherwise) of
Borrower, (b) the validity or enforceability of this Agreement or any other Loan
Document, or the rights and remedies of Lender hereunder or thereunder, (c)
Borrower’s ability to pay any Loan to Lender in accordance with the terms
thereof, (d) the value of the Collateral, or the priority of Lender’s lien on
any Collateral, or (e) the ability of Borrower to perform its obligations under
or remain in compliance with the Agreement and all Loan Documents.

 

“Obligations” means all present and future, whether payment or performance,
indebtedness, obligations and liabilities, and all renewals and extensions
thereof, or any part thereof, now or hereafter owed to Lender by Borrower,
jointly or severally, arising pursuant to this Agreement, or the Loan Documents,
and all interest accruing thereon and costs, expenses, prepayment fees or
penalties, cancellation fees or penalties, and reasonable attorneys’ fees
incurred in the enforcement or collection thereof regardless of whether such
indebtedness, obligations, and liabilities are direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
including, but not limited to, the indebtedness, obligations, and liabilities
evidenced, secured, or arising pursuant to any of the Loan Documents, and all
renewals and extensions thereof, or any part thereof, and all present and future
amendments thereto. For purposes of clarification only and not in limitation,
Obligations shall also include any and all obligations, contingent or otherwise,
whether now existing or hereafter arising, of Borrower to Lender arising under
or in connection with Hedging Contracts.

 

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, institution, public
benefit corporation, joint venture, entity or governmental body.

 

“Potential Default” means any event or occurrence or failure which with the
giving of notice and or the passage of time would constitute an Event of Default
under any Loan Document.

 

“Subsidiary” means a corporation or other entity of whose shares of stock or
other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, are
owned, directly or indirectly, by any Borrower.

 

“Subsidiary Interests” shall mean all of the issued and outstanding equity
interests of any Subsidiary owned by any Borrower.

 

“UCC” shall mean the Uniform Commercial Code in effect in the State of Ohio. All
capitalized terms used herein with reference to the Collateral and defined in
the UCC shall have the meaning given therein unless otherwise defined herein. To
the extent the definition of any category or type of Collateral is expanded by
any amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the effective date of such
amendment, modification or revision.

 

   Page | 8

[tv480855_ex10-1logo.jpg]

  

SECTION 2. PAYMENT TERMS.

 

Interest shall accrue and principal plus interest shall be payable monthly as
set forth in each Note, with the rate at which interest accrues under the
Revolving Note and Term Note Two being based on a performance pricing grid set
forth in those Notes. Prepayment including any applicable prepayment premium
shall be as provided for in each applicable Note. Each Note shall have its own
respective maturity date. This Agreement, all applicable Loan Documents and the
security interest granted as to the Collateral herein shall remain enforceable
and run for the benefit of Lender until all Obligations have been indefeasibly
performed and paid in full.

 

SECTION 3. GRANT OF SECURITY INTEREST AND LENDER LIENS; COLLATERAL MAINTENANCE

 

3.1Security Interest. To secure the full and complete payment and performance of
the Obligations, Borrower hereby agrees that this Agreement creates a security
agreement and Borrower hereby grants, conveys, pledges and creates to Lender
liens and continuing security interests (“Lender Liens”) in, to and on all of
Borrower’s right, title, and interest in and to (but none of Borrower’s
obligations with respect to) the Collateral and, without limiting the definition
of Collateral herein, all renewals, replacements, substitutions, additions, and
proceeds thereof, each of which Lender Liens shall be first and prior liens and
security interests. Lender shall and is hereby authorized to file one or more
UCC financing statements, liens on certificates of title, and such other lien
instruments as Lender deems appropriate, in a form satisfactory to Lender to
perfect against the Collateral. Borrower shall pay the cost of filing the same
in all public offices wherever filing is deemed by Lender to be necessary or
desirable. At the request of Lender, Borrower will authorize and cause to be
executed any and all documents which Lender shall reasonably require in order to
effect any of the foregoing or other purposes set forth in the Loan Documents.

 

3.2Repairs and Maintenance. Borrower agrees to keep and maintain, and to cause
others to keep and maintain, the Collateral in good order, repair and condition
at all times while this Agreement remains in effect. Borrower further agrees to
pay when due all claims for work done on, or services rendered or material
furnished in connection with the Collateral so that no lien or encumbrance may
ever attach to or be filed against the Collateral. If Borrower has failed to
timely pay any taxes or other amounts due in connection with the Collateral, or
other amounts are needed for maintenance, repair or other protection of the
Collateral, and Borrower has not paid such sums within fifteen (15) day’s notice
from Lender, Lender may, but is not required to fund such sums, and any such
funds expended shall bear interest at the Default Rate.

 

3.3Taxes, Assessments and Liens. Borrower will pay when due all taxes,
assessments and liens upon the Collateral, its use or operation, upon this
Agreement, upon any note or Notes evidencing the Obligations, or upon any of the
other Loan Documents. If the Collateral is subjected to a lien which is not
discharged within fifteen (15) days, Borrower shall deposit with Lender cash, a
sufficient corporate surety bond or other security satisfactory to Lender in an
amount adequate to provide for the discharge of the lien plus any interest,
costs, attorneys’ fees or other charges that could accrue as a result of
foreclosure or sale of the Collateral. In any contest Borrower shall defend
itself and Lender and shall satisfy any final adverse judgment before
enforcement against the Collateral. Borrower shall name Lender as an additional
obligee under any surety bond furnished in the contest proceedings. Borrower
further agrees to furnish Lender with evidence that such taxes, assessments, and
governmental and other charges have been paid in full and in a timely manner.
Borrower may withhold any such payment or may elect to contest any lien if
Borrower is in good faith conducting an appropriate proceeding to contest the
obligation to pay and so long as Lender’s interest in the Collateral is not
jeopardized in Lender’s sole opinion.

 

   Page | 9

[tv480855_ex10-1logo.jpg]

  

3.4Compliance with Governmental Requirements. Borrower shall comply promptly
with all laws, ordinances, rules and regulations of all governmental
authorities, now or hereafter in effect, applicable to the ownership,
production, disposition, or use of the Collateral. Borrower may contest in good
faith any such law, ordinance or regulation and withhold compliance during any
proceeding, including appropriate appeals, so long as Lender’s interest in the
Collateral, in Lender’s sole opinion, is not jeopardized.

 

3.5Hazardous Substances. Borrower represents and warrants that the Collateral
never has been, and never will be so long as this Agreement remains a lien on
the Collateral, used in violation of any Environmental Laws or for the
generation, manufacture, storage, transportation, treatment, disposal, release
or threatened release of any Hazardous Substance in violation of any
Environmental Laws. The representations and warranties contained herein are
based on Borrower’s due diligence in investigating the Collateral for Hazardous
Substances. Borrower hereby (i) releases and waives any future claims against
Lender for indemnity or contribution in the event any Borrower becomes liable
for cleanup or other costs under any Environmental Laws, and (ii) agree to
indemnify and hold harmless Lender against any and all claims and losses
resulting from a breach of this provision of this Agreement. This obligation to
indemnify shall survive the payment of the Obligations and the satisfaction of
this Agreement. For purposes of this Agreement, “Environmental Law” shall mean
any present or future federal, foreign, state or local law, ordinance, order,
rule or regulation and all judicial, administrative and regulatory decrees,
judgments and orders, pertaining to health, industrial hygiene, the use,
disposal or transportation of Hazardous Substances, environmental contamination
or pertaining to the protection of the environment as these laws have been or
may be amended or supplemented, and any successor thereto, and any analogous
foreign, state or local statutes, and the rules, regulations and orders
promulgated pursuant thereto; and “Hazardous Substances” shall mean and include
hazardous substances as defined by Environmental Law, oil of any kind, petroleum
products and their by-products, including, but not limited to, sludge or
residue; asbestos containing materials; polychlorinated biphenyls; any and all
other hazardous or toxic substances; hazardous waste; medical waste; infectious
waste; explosives; radioactive materials; and all other pollutants, contaminants
and other substances regulated or controlled by the Environmental Laws and any
other substance that requires special handling in its collection, storage,
treatment or disposal under the Environmental Laws.

 

SECTION 4. WARRANTIES AND REPRESENTATIONS.

 

Borrower warrants and represents to Lender that, as of the date hereof, and each
subsequent advance date:

 

   Page | 10

[tv480855_ex10-1logo.jpg]

  

4.1Organization and Authority. Borrower: (i) is duly organized, validly
existing, and in good standing under and by virtue of the laws of the State of
Ohio, except OurPet’s Company is duly organized, validly existing, and in good
standing under and by virtue of the laws of the State of Colorado; (ii) has and
possesses all requisite right, power and authority and all necessary licenses
and permits to own and operate its properties, to carry on its business as now
conducted and as presently proposed to be conducted, and to enter into the Loan
Documents and to perform its obligations thereunder; (iii) has taken the
necessary action to authorize the execution and delivery of the Loan Documents
and the borrowings thereunder; (iv) is duly qualified and in good standing under
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification; and (v) is
in compliance with all material applicable federal, state and local laws, rules
and regulations.

 

4.2Financial Statements. Together with any and all now existing financial
reporting requirements required of Borrower, jointly or severally, under any due
to Lender under any now existing Loan Document, Borrower shall furnish Lender,
until satisfaction in full of the Obligations and the termination of this
Agreement:

 

(a)Within 120 days after the end of each fiscal year of the Companies, audited
financial statements of the Companies on a consolidated and consolidating basis
including statements of income and stockholders’ equity and cash flow from the
beginning of the current fiscal year to the end of such fiscal year and the
balance sheet as at the end of such fiscal year, all prepared in accordance with
GAAP applied on a basis consistent with prior practices, and in reasonable
detail and reported upon without qualification by an independent certified
public accounting firm selected by the Companies and satisfactory to Lender. The
annual report shall be accompanied by a Compliance Certificate;

 

(b)Within 45 days after the end of each fiscal quarter,

 

(i)an unaudited balance sheet of the Companies on a consolidated and
consolidating basis and unaudited statements of income and stockholders’ equity
and cash flow of the Companies on a consolidated and consolidating basis
reflecting results of operations from the beginning of the fiscal year to the
end of such quarter, and for such quarter, prepared on a basis consistent with
prior practices and complete and correct in all material respects, subject to
normal and recurring year-end adjustments that individually and in the aggregate
are not material to the business of the Companies; and

 

(ii)a compliance certificate (each a “Compliance Certificate”) signed by
Borrower’s president, chief financial officer or other officer or person
acceptable to Lender, setting forth results of the financial covenants required
under this Agreement. The Compliance Certificate shall be accompanied by a
schedule of the calculations used in determining, as of the end of such fiscal
quarter, whether Borrower was in compliance with the financial covenants set
forth in this Agreement, which shall be in form reasonably satisfactory to
Lender. Each Compliance Certificate should also include a statement certifying
that to the best of Borrower’s knowledge, (a) no Event of Default or Potential
Default has occurred under this Agreement or any of the Loan Documents (or if an
Event of Default or Potential Default has occurred, statements specifying in
detail the nature of such Event of Default or Potential Default and the actions
taken to effect a cure of such Event of Default or Potential Default; (b)
Borrower has fully complied with all Laws of any and all governmental entities
applying to the operation and use of Borrower and the Collateral; (c) each
covenant specified in this Agreement is being performed and remains fully
satisfied; and (d) the representations and warranties set forth in this
Agreement and each Loan Document are true and correct as of the date of the
certificate.;

   Page | 11

[tv480855_ex10-1logo.jpg]

  

(c)Within 20 days after the end of each fiscal month,

 

(i)a report signed by Borrower’s president, chief financial officer or other
officer or person acceptable to Lender setting forth the number and dollar total
of all Accounts, the number and dollar total past due for not more than 30 days,
the number and dollar total past due for not more than 60 days, the number and
dollar total past due for not more than 90 days, and the number and dollar total
past due for more than 90 days (each such report being a “Receivable Aging”);

 

(ii)a report signed by Borrower’s president, chief financial officer or other
officer or person acceptable to Lender setting forth the number and dollar total
of all accounts payable, the number and dollar total past due for not more than
30 days, the number and dollar total past due for not more than 60 days, the
number and dollar total past due for not more than 90 days, and the number and
dollar total past due for more than 90 days (each such report being a “Payable
Aging”);

 

(iii)a summary of Inventory by location and type, in each case accompanied by
such supporting detail and documentation as shall be requested by Lender in its
discretion (each such summary being an “Inventory Report”);

 

(iv)a borrowing base certificate (each a “Borrowing Base Certificate”) signed by
Borrower’s president, chief financial officer or other officer or person
acceptable to Lender demonstrating that the aggregate amount of Eligible
Accounts and Eligible Inventory is sufficient in value and amount to support the
Advances made under the Revolving Loan. The Borrowing Base Certificate shall be
calculated as of the last day of the prior calendar month and which shall not be
binding upon the Lender or restrictive of the Lender’s rights under this
Agreement); and

 

(v)promptly upon Lender’s request, such financial and other information as
reasonably requested by Lender.

   Page | 12

[tv480855_ex10-1logo.jpg]

  

4.3Full Disclosure. The financial statements referred to herein do not, nor does
this Agreement or any written exhibit or schedule thereto or any other written
statement furnished by Borrower to Lender in connection with obtaining the Loan,
contain any untrue statement of a material fact or omit a material fact
necessary to make the statements contained therein or herein misleading. There
is no material fact known to Borrower as to Borrower’s financial condition or
business operations which Borrower has not disclosed to Lender nor any fact or
occurrence which has had, or may reasonably be expected to cause a Material
Adverse Effect on Borrower or any Subsidiary or Affiliate of Borrower.

 

4.4Borrowing is Legal and Authorized. The undersigned has been duly authorized
and the execution and delivery of this Agreement, each Note, the Loan Documents
and all other documents contemplated herein and executed in connection with this
Agreement and will constitute legal, valid and binding obligations of Borrower
enforceable in accordance with their terms, except as enforcement is subject to
equitable and other limitations applied by courts, and debtor’s rights
generally. The execution, delivery and performance of this Agreement, the Notes
and the Loan Documents and the compliance by Borrower with all the provisions of
this Agreement, the Notes and the Loan Documents applicable to Borrower: (i) are
within the powers of Borrower; (ii) are legal and will not conflict with, result
in any breach in any of the provisions of, constitute a default under, or result
in the creation of any lien or encumbrance other than as created by this
Agreement and the other Loan Documents executed in connection with the Loan; and
(iii) do not violate, contravene, or cause a breach or a default under any
applicable laws, rules or regulations, or any agreement, contract or instrument
to which Borrower is a party. Borrower is not a party to any contract or
agreement which restricts the right or ability of Borrower to incur the
Obligations.

 

4.5No Defaults. There is no current Event of Default or Potential Default to
this Agreement. No event has occurred and is continuing which has had or may
reasonably be expected to have a material change on the condition (financial or
otherwise) of Borrower (specifically including, but not limited to a Material
Adverse Effect). Borrower is not in violation in any material respect of any
term of any agreement, charter instrument, articles of organization, operating
agreement or other instrument to which Borrower is a party or by which Borrower
may be bound.

 

4.6Compliance With Law. Borrower: (a) is not in material violation of any laws,
ordinances, governmental rules or regulations to which Borrower, jointly or
severally, is subject; and (b) has not failed to obtain any material licenses,
permits, franchises or other governmental authorizations necessary to conduct
Borrower’s business.

 

4.7Insolvency. Borrower is not insolvent within the meaning of that term as
defined in the Federal Bankruptcy Code.

 

4.8Anti-Terrorism Laws. Borrower is not in violation of any Anti-Terrorism Law
or engaged in nor has it conspired to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law. No Borrower (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (ii)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.

   Page | 13

[tv480855_ex10-1logo.jpg]

 

4.9Ratification of Existing Loan Documents. Borrower hereby acknowledges and
confirms the validity, priority and perfection of all security interests and
other liens previously granted or created in favor of Lender, and except as
expressly modified herein, all terms, provisions, conditions and agreements set
forth in any existing Loan Document are hereby confirmed and ratified and shall
remain in full force and effect.

 

SECTION 5. CONDITIONS TO ADVANCE.

 

The obligation of Lender to make the initial Advance under this Agreement shall
be conditioned upon and subject to the satisfaction of all of the following
conditions:

 

5.1Compliance With This Agreement. Borrower shall have executed and delivered to
Lender this Agreement and any Loan Documents required in connection herewith,
including but not limited to the Revolving Note and Term Note Two. Borrower
shall have performed and complied with all agreements and conditions contained
in any Loan Document and contemplated herewith which are required to be
performed or complied with by Borrower before or at closing. No Event of Default
shall have occurred and no Potential Default shall then exist.

 

5.2Representations and Warranties. The representations and warranties set forth
in this Agreement, in the Loan Documents, and in any document or certificate
delivered to Lender under this Agreement are true and correct.

 

5.3No Change in Financial Condition. There shall be no material change
(specifically including but not limited to a Material Adverse Effect) as to the
financial condition of Borrower reflected in the financial statements furnished
to Lender concurrently herewith or as may be required to be furnished hereafter.

 

5.4Invoices, Proof of Payment and Lien Releases. If applicable, Borrower shall
have provided or caused to be provided such invoices, proof of payment or
direction to pay, and lien release as Lender shall require in its sole
discretion.

 

5.5Appraisals and Inspections. If applicable, Borrower shall have provided or
caused to be provided or Lender has obtained such inspections of the Collateral
acceptable to Lender in its sole discretion, such reports and inspections at the
cost of Borrower.

 

5.6Authorization Documents. Borrower shall have provided, in form and substance
satisfactory to Lender, all properly certified resolutions duly authorizing the
execution of this Agreement and the Loan Documents being executed in connection
herewith as Lender or its counsel may require.

 

5.7All Other Matters. All other matters related to the Advance are reasonably
satisfactory to Lender and its counsel. If requested by Lender, Borrower shall
deliver to Lender evidence substantiating any of the matters contained in this
Agreement which are necessary to enable Borrower to qualify for the Advance.
Additionally, Lender will not be obligated to make the Advance if the making of
such Advance is prohibited by Law. Lender, at its election, may make the
Advance, without having received all items to be delivered, or continue to be a
condition precedent thereto, but such action by Lender shall not be deemed to be
a waiver of the requirement that each such item be delivered.

   Page | 14

[tv480855_ex10-1logo.jpg]

  

SECTION 6. BORROWER’S COVENANTS.

 

Together with any and all now existing covenants required of Borrower, jointly
or severally, under any and all now existing Loan Documents, Borrower jointly
and severally agrees and covenants that on and after the date of this Agreement,
so long as any of the Obligations provided for herein remains unpaid:

 

6.1Sale of Assets, Accounts or Merger.

 

(a)Sale of Assets. Borrower will not, except in the ordinary course of business,
sell, lease, transfer or otherwise dispose of, any material part of Borrower’s
assets or properties or any of its accounts or notes receivables, except for the
sale of Inventory in the ordinary course of business.

 

(b)Merger and Consolidation. Borrower will not, without the prior written
consent of Lender (i) consolidate with or merge into any other entity, or permit
any other entity to consolidate with or merge into any of them; or (ii) sell,
pledge, lease, transfer, convey or otherwise dispose of all or substantially all
of its assets or stock to any other person or entity in which Borrower is not
the surviving entity.

 

6.2Change of Control. Borrower will not allow any sale, conveyance, assignment
or other transfer, directly or indirectly, of any ownership interest of
Borrower, which results in any change in the identity of the individuals or
entities previously in control of Borrower or the grant of a security interest
in any ownership interest of any Person, directly or indirectly controlling
Borrower, which could result in a change in the identity of the individuals or
entities previously in control of Borrower. Notwithstanding the preceding
sentence, it shall not be a change of control under this Section 6.2 unless Dr.
Steven Tsengas or Konstantine S. Tsengas shall cease to own, free and clear of
all liens or encumbrances, at least 20% of the outstanding voting ownership
interest of Borrower, on a fully diluted basis. For the purpose hereof, the
terms “control” or “controlling” shall mean the possession of the power to
direct, or cause the direction of, the management and policies of Borrower by
contract or voting of securities.

 

6.3Liens and Encumbrances. Borrower represents and warrants to Lender that
Borrower holds good and marketable title to the Collateral owned by it, free and
clear of all liens and encumbrances except for the lien of this Agreement and
liens in favor of Lender. No financing statement covering any of the Collateral
is on file in any public office other than (i) those which reflect the security
interest created by this Agreement; (ii) those in favor of Lender; (iii) those
to which Borrower has specifically obtained, on behalf of Lender, a release as
to the Collateral (if any); or (iv) those to which Lender has specifically
consented. Borrower shall defend Lender’s rights in the Collateral against the
claims and demands of all other persons. Borrower will not cause or permit or
agree or consent to cause or permit in the future any of the Collateral, whether
now owned or hereafter acquired, to be subject to a lien or encumbrance except
liens in favor of Lender. Except for trade debt incurred in the ordinary course
of business and indebtedness to Lender contemplated by this Agreement, without
the prior written consent of Lender, Borrower shall not create, incur, or assume
indebtedness for borrowed money, including capital leases. Without the prior
written consent of Lender, Borrower shall not sell, transfer, mortgage, assign,
pledge, lease grant a security interest in, or encumber any of Borrower’s
assets, nor sell with recourse any of Borrower’s Accounts, except to Lender.

 

   Page | 15

[tv480855_ex10-1logo.jpg]



 



 

6.4Change Name, Place or Nature of Business. Borrower will not, without the
prior written consent of Lender, change its name or its principal place of
business or locations of the Collateral as disclosed to Lender on each Advance.
Borrower will not change the nature of Borrower’s current business.

 

6.5Inspection and Audits. Upon Lender’s request, Lender, by or through any of
its officers, agents, attorneys or accountants, shall have the right to examine,
audit, make extracts, and conduct inspections, verifications (of accounts and
otherwise), appraisals, and field examinations of the Collateral and Borrower’s
books and records, and to make abstracts or reproductions thereof (each a “Field
Exam”). Any Field Exam will be conducted at Borrower’s cost and expense, and
Borrower shall promptly reimburse Lender for any fees, costs or expenses
incurred by third party vendors in making such inspection or audit, and will,
when billed pay such amount as established by Lender from time to time at its
internal costs, or the costs of any of its affiliates, for services and expenses
incurred in making any such inspection or audit.

 

6.6Loans, Acquisitions and Guaranties. Without the prior written consent of
Lender, Borrower shall not (a) loan, invest in or advance money or assets to any
other person, enterprise or entity, (b) purchase, create or acquire any interest
in any other enterprise or entity, or (c) incur any obligation as surety or
guarantor, other than in the ordinary course of business.

 

6.7No Change in Ownership of Borrower. Without the prior written consent of
Lender, Dr. Steven Tsengas or Konstantine S. Tsengas shall not cease to own,
free and clear of all liens or encumbrances, at least 20% of the outstanding
voting ownership interest of Borrower, on a fully diluted basis.

 

6.8No Change to Borrower’s Organizational Documents. Without Lender’s prior
written consent, Borrower will not amend or modify its Articles of Incorportion,
Code of Regulations, by-laws or other similar ownership organizational document.

 

6.9Financial Covenants. The Companies shall, until satisfaction in full of the
Obligations and termination of this Agreement:

 

(a)Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of not
less than 1.15 to 1.00, calculated quarterly as of the last day of each fiscal
quarter for the twelve (12) month period ending on such date, commencing as of
December 31, 2017.

 

As used herein, “Fixed Charge Coverage Ratio” shall mean the ratio of (a)
Available Cash Flow to (b) Fixed Charges, all as determined for any fiscal
period for the immediately preceding twelve-month period ending on such date.

 



   Page | 16

[tv480855_ex10-1logo.jpg]



  

As used herein, “Available Cash Flow” means, for any fiscal period, the
Companies’ EBITDA, minus the sum of Capital Expenditures (other than Capital
Expenditures that were funded by purchase money indebtedness or from stock
issuance), as determined as of the last day of any fiscal period for the
immediately preceding twelve (12) months ending on said days.

 

As used herein, “EBITDA” means, for any fiscal period, the Companies’ net income
(or loss) plus (to the extent deducted in determining such net income (or loss))
the sum of (i) all interest expense, including the interest component of any
capital lease, (ii) any provision for federal, state, local and foreign income
taxes, and (iii) depreciation and amortization expense, minus the sum (y)
extraordinary non-operating income, and (z) any gain from non-recurring
transactions, as determined as of the last day of any fiscal period for the
immediately preceding twelve (12) months ending on said days.

 

As used herein, “Capital Expenditures” means, for any fiscal period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset.

 

As used herein, “Fixed Charges” means, for any fiscal period, the sum of (I)
interest expense, including the interest component of any capital lease, (II)
Current Maturities, (III) dividends and distributions to shareholders, and (IV)
income taxes paid, all as determined as of the last day of any fiscal period for
the immediately preceding twelve (12) months ending on said days.

 

As used herein, “Current Maturities” shall mean scheduled principal payments
made on Indebtedness.

 

As used herein, “Indebtedness” means all liabilities, obligations, and
indebtedness of the Companies, whether now or hereafter owing, arising, due or
payable, including but not limited to (a) indebtedness in the nature of loans,
overdrafts, letters of credit, capital leases, obligations under derivative
contracts (including interest rate swaps) and guarantees of the obligations of
third parties, and (b) all liabilities of any person secured by a lien on any of
the Companies’ property.

 

(b)Senior Funded Debt Ratio. Maintain a combined Senior Funded Debt Ratio (i) of
not more than 2.75 to 1.00, calculated quarterly as of the last day of each
fiscal quarter for the twelve (12) month period ending on (A) December 31, 2017,
(B) March 31, 2018, and (C) June 30, 2018, and (ii) of not more than 2.50 to
1.00, calculated quarterly as of the last day of each fiscal quarter for the
twelve (12) month period ending on (Y) September 30, 2018 and (Z) each fiscal
quarter thereafter.

 

As used herein, “Senior Funded Debt Ratio” means the ratio of Indebtedness (less
subordinated debt) to EBITDA, as determined for any fiscal period for the
immediately preceding twelve-month period.

 



   Page | 17

[tv480855_ex10-1logo.jpg]

 

6.10Anti-Terrorism Laws. Borrower shall not, at any time, (a) directly or
through any Affiliates and agents, conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (b) directly or through any Affiliates and agents, deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224; (c)
directly or through any Affliates and agents, engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law, or (d) fail to deliver to Lender any certification or other
evidence requested from time to time by Lender in its sole discretion,
confirming the compliance of Borrower with this section.

 

6.11Advances Not to Exceed Borrowing Base. Borrower shall not, at any time,
allow the aggregate principal amount outstanding under the Revolving Note to
exceed the maximum amount of principal available under the Borrowing Base. If,
at any time, the aggregate principal amount outstanding under the Revolving Loan
exceeds the maximum amount available to be advanced under the Borrowing Base,
then Borrower shall immediately (and in no event later than the next Business
Day) and without the necessity of any demand by Lender, pay to Lender an amount
not less than the amount by which the principal balance outstanding exceeds the
amount of borrowing available under the Borrowing Base.

 

SECTION 7. EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following occurs:

 

(a)Borrower fails to make any payment of the Obligations when due;

 

(b)Borrower fails to comply with or to perform any other term, obligation,
covenant or condition contained in this Agreement or in any Loan Document or to
comply with or to perform any term, obligation, covenant or condition contained
in any other agreement between Lender and Borrower;

 

(c)Borrower defaults under any loan, extension of credit, security agreement,
purchase or sales agreement, or any other agreement, in favor of any other
creditor or person that may materially affect any of Borrower’s property or
Borrower’s ability to repay any of the Loans or perform its obligations under
this Agreement or any Loan Document;

 

(d)Any warranty, representation or other statement made or furnished to Lender
by Borrower or on Borrower’s behalf under this Agreement or any Loan Document
(or in any instrument furnished in compliance with or in reference to this
Agreement) is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time hereafter;

 

(e)The dissolution or termination of Borrower’s existence as a going business,
the insolvency of Borrower, the appointment of a receiver for any part of
Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any bankruptcy, reorganization,
insolvency or liquidation laws by or against Borrower;

 

   Page | 18

[tv480855_ex10-1logo.jpg]



 

(f)This Agreement or any Loan Document ceases to be in full force and effect
(including failure of any collateral document to create a valid and perfected
security interest or lien) at ant time or for any reason;

 

(g)Commencement of foreclosure or forfeiture proceedings, whether by judicial
proceeding, self-help, repossession or any other method, by any creditor of
Borrower or by any governmental agency against any collateral securing the Loan,
including a garnishment of any of Borrower’s accounts, including deposit
accounts, with Lender;

 

(h)Lender for any reason in good faith deems itself insecure with respect to the
repayment or performance of the Obligations provided for herein;

 

(i)Any change in ownership that causes Dr. Steven Tsengas or Konstantine S.
Tsengas to cease to own, free and clear of all liens or encumbrances, at least
20% of the outstanding voting ownership interest of Borrower, on a fully diluted
basis;

 

(j)Any Borrower sells, transfers or disposes of all or substantially all of its
assets or property or a material portion thereof, or merges with any other
entity and is not the surviving entity in the merger, or engages in any form of
corporate reorganization or recapitalization without the prior written consent
of Lender;

 

(k)The occurrence of a Material Adverse Effect, or Lender believes the prospect
of payment or performance of the Obligations is impaired.

 

If any default, other than a default in payment on any Obligations, is curable
and if Borrower has not been given a notice of a similar default within the
preceding twelve (12) months, it may be cured if Borrower, after receiving
written notice from Lender demanding cure of such curable default: (1) cures the
default within fifteen (15) days, or (2) if the cure requires more than fifteen
(15) days, immediately initiates steps which Lender deems in Lender’s sole
discretion to be sufficient to cure the default and thereafter continues and
completes all reasonable and necessary steps sufficient to produce compliance as
soon as reasonably practical.

 

SECTION 8. REMEDIES.

 

Together with any and all other rights and remedies set forth in any and all now
existing Loan Documents, if an Event of Default exists, Lender may, at its sole
option, immediately:

 

(a)declare the Obligations including without limitation the entire principal and
all interest accrued on the Notes then outstanding to be accelerated and due and
payable, without any presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by Borrower, except as otherwise
required by this Agreement or any Loan Document;

 



   Page | 19

[tv480855_ex10-1logo.jpg]

  

(b)take possession of the Collateral and remove same from its existing
location(s) without further notice to or consent of Borrower; and store and/or
dispose (by public sale or otherwise) of the Collateral at its then existing
location(s) at no charge to Lender;

 

(c)implement the Default Rate Margin and institute the Default Rate of interest
as the applicable interest rate payable under the Notes and Loan Documents;

 

(d)collect from Borrower all expenses associated with enforcing remedies
hereunder including but not limited to reasonable attorneys’ fees, repossession,
transportation, storage and remarketing expenses; or

 

(e)assert any other remedies available to Lender at law or in equity (including,
without limitation, any rights and remedies under the UCC).

 

No course of dealing on the part of Lender or Borrower, nor any delay or failure
on the part of Lender or Borrower, to exercise any right shall operate as a
waiver of such right or otherwise prejudice Lender’s rights, powers and
remedies. Each and every right and remedy of Lender set forth in this Agreement,
the Loan Documents and under law shall be cumulative. The exercise of any right
or remedy shall not thereafter prevent the exercise of any other right or remedy
in connection with the same or another Event of Default or the subsequent
exercise of the same right or remedy in connection with any other Event of
Default. No delay or omission of Lender to exercise any power or right under
this Agreement or any Loan Document shall impair such power or right or be
construed to be a waiver of any Event of Default or an acquiescence therein, and
any single or partial exercise of any powers or right shall not preclude other
or further exercise of any other power or right.

 

SECTION 9. INSURANCE.

 

9.1Required Insurance.

 

(a)Borrower shall maintain at all times on the Collateral, at Borrower’s
expense, the following insurance coverages as shall be satisfactory to Lender
(together, “Required Insurance”): (i) property insurance and/or equivalent
vehicle physical damage insurance protecting the Collateral for its full
replacement value, naming Lender as a loss payee on a “Lender’s Loss Payable”
endorsement; (ii) general liability insurance and/ or equivalent vehicle
liability insurance in amounts acceptable to Lender, naming Lender as an
additional insured; and (iii) such other insurance coverages as Lender shall
require in such amounts and against such risks as shall be satisfactory to
Lender. Borrower further agrees that the property insurer must have an A.M.
Best’s Key Rating of at least “B+”. Required Insurance may be available through
an affiliate or agent of Lender, but Borrower shall not be required to use an
affiliate or agent of Lender.

 

(b)Required Insurance shall not have a deductible amount in excess of Ten
Thousand Dollars ($10,000.00) or other policy limitations unsatisfactory to
Lender without the express written consent of Lender. Borrower shall give Lender
written notice of any alteration, cancellation, or other modification of the
insurance policy for any Required Insurance within thirty (30) days after
Borrower becomes aware of the same. Within five (5) days after the commencement
date of this Agreement or of any subsequent written request from Lender,
Borrower shall provide to Lender a certificate or other evidence satisfactory to
Lender that Required Insurance coverage is in effect; provided, however that
Lender shall be under no duty to ascertain as to the existence or adequacy of
such insurance. The Required Insurance maintained by Borrower shall be primary
without any right of contribution from insurance which may be maintained by
Lender.

 

   Page | 20

[tv480855_ex10-1logo.jpg]





 

(c)Lender shall have the exclusive right, and Borrower hereby appoints Lender as
Borrower’s attorney-in-fact (coupled with an interest), to make and settle any
claims under, receive any payments on, and execute and endorse any documents,
checks or drafts respecting to any Required Insurance (and proceeds therefrom)
regarding the Collateral. In the event any proceeds of Required Insurance are
paid or payable with respect to any unit of Collateral, such insurance proceeds
shall be applied (at Lender’s option) toward: (i) the replacement, restoration
or repair of such Collateral; or (ii) satisfaction of Borrower’s obligations
hereunder.

 

(d)Borrower agrees to give written notice to Lender within five (5) days as to
any damage to, or loss of, the Collateral or material damage or personal injury
caused by the Collateral. Borrower shall, at its own expense and cost, have the
duty and responsibility to make all proofs of loss and take all other steps
necessary to effect collections from underwriters for any loss under any of the
Required Insurance policies. If the Collateral is to be subleased or used by
others (subject to Lender’s prior written approval), a special insurance
endorsement may be required by Lender to permit such use. If Borrower does not
maintain Required Insurance, Lender may, in its sole discretion, but is not
required to, obtain insurance from an insurer of Lender’s choosing in such forms
and amounts as Lender deems reasonable to protect Lender’s interests after
giving Borrower any notice required by applicable law. Such insurance may cover
some or all of the risks required to be covered by Required Insurance as Lender
shall determine, and Lender may elect to cover only itself and its insurable
interests with respect to the Collateral and not name Borrower as insured or
otherwise cover Borrower’s interests. Such insurance will not give Borrower any
liability insurance coverage, will not meet the requirements of a state’s
financial responsibility law, and may not separately insure Borrower’s interest
in the Collateral. Borrower agrees to pay Lender periodic charges for such
insurance (“Insurance Charges”) that include the following: a premium that may
be higher than if Borrower maintained Required Insurance; interest up to 1.5%
per month on any premium advances made by Lender or Lender’s agents or
affiliates; and billing, servicing and processing fees of Lender or Lender’s
agents or affiliates. Each of the Insurance Charges may generate a profit to
Lender and Lender’s agents or affiliates. If Borrower fails to pay billed
Insurance Charges within 30 days of their due date, Lender may, in its sole
discretion, (i) pay the Insurance Charges by adding them to the balance of the
Note, or by applying funds paid under the Note or debiting Borrower’s account
under any previously authorized automatic payment or other authorization or (ii)
cancel such insurance. Lender shall discontinue billing Insurance Charges upon
receipt of evidence satisfactory to Lender of Required Insurance. Borrower
agrees to arbitrate any dispute with Lender or Lender’s agents or affiliates
regarding Required Insurance, insurance provided by Lender or Lender’s agents or
Insurance Charges under the rules of the American Arbitration Association in
Columbus, Ohio; provided however, such agreement does not authorize class
arbitration.

 

   Page | 21

[tv480855_ex10-1logo.jpg]

 

9.2Application of Insurance Proceeds. Borrower shall promptly notify Lender of
any loss or damage to the Collateral owned by them. Lender may make proof of
loss if Borrower fails to do so within fifteen (15) days of the casualty. All
proceeds of any insurance on the Collateral, including accrued proceeds thereon,
shall be held by Lender as part of the Collateral. If Lender consents to repair
or replacement of the damaged or destroyed Collateral, Lender shall, upon
satisfactory proof of expenditure, pay or reimburse Borrower from the proceeds
for the reasonable cost of repair or restoration. If Lender does not consent to
repair or replacement of the Collateral, Lender shall retain a sufficient amount
of the proceeds to pay all of the Obligations, and shall pay the balance to
Borrower. Any proceeds which have not been disbursed within six (6) months after
their receipt and which Borrower has not committed to the repair or restoration
of the Collateral shall be used to prepay the Obligations.

 

9.3Insurance Reports. Borrower, upon request of Lender, shall furnish to Lender
reports or certificates on each existing policy of insurance showing such
information as Lender may reasonably request including the following: (i) the
name of the insurer; (ii) the risks insured; (iii) the amount of the policy;
(iv) the property insured; (v) the then current value on the basis of which
insurance has been obtained and the manner of determining that value; and (vi)
the expiration date of the policy. In addition, Borrower shall upon request by
Lender (however not more often than annually) have an independent appraiser
satisfactory to Lender determine, as applicable, the cash value or replacement
cost of the Collateral.

 

SECTION 10. MISCELLANEOUS.

 

10.1Notices. All communications under this Agreement, the Notes or any of the
Loan Documents executed pursuant hereto shall be in writing and shall be (i)
delivered in person, (ii) mailed, postage prepaid, either by registered or
certified mail, return receipt requested, or (iii) by overnight express carrier,
addressed to the addresses for each party contained herein or communicated
hereafter in writing (using the address used for Borrower used for invoicing
shall be deemed sufficient). Any notice given by Lender to any Borrower is
deemed to be notice given to all Borrowers.

 

10.2Survival. All warranties, representations, and covenants made by Borrower
herein, any Loan Document or on any certificate or other instrument delivered by
Borrower or on Borrower’s behalf under this Agreement shall be considered to
have been relied upon by Lender and shall survive the closing of the Loan
regardless of any investigation made by Lender on its behalf. All statements in
any such certificate or other instrument shall constitute warranties and
representations by Borrower.

 



   Page | 22

[tv480855_ex10-1logo.jpg]

 

10.3Assignment. This Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of the parties hereto (whether by
operation of law or by agreement) except as provided for herein. Any or all of
Lender’s rights and obligations under this Agreement (or any part thereof)
and/or any or all of Lender’s rights and interest in the Collateral (or any part
thereof), may be sold, assigned or pledged to a third party (“Assignee”) without
notice to or the consent of Borrower, and Borrower agrees that any Assignee may
enforce its rights independent of the rights of Lender or any other Assignee
under this Agreement and the applicable Note. Borrower acknowledges that any
such sale, assignment, or pledge of any or all of Lender’s rights and/or
obligations hereunder and/or rights and interests in the Collateral shall not be
deemed to materially change Borrower’s duties or obligations hereunder nor
increase the burdens or risks imposed on Borrower for purposes of the UCC. No
breach or default by Lender hereunder shall excuse the full and timely
performance by Borrower of its obligations under this Agreement or any Note to
Assignee of Lender. Borrower agrees to execute a written acknowledgment of the
matters set forth herein in favor of (and to the satisfaction of such successor
or assignee) upon request. BORROWER SHALL NOT, JOINTLY OR SEVERALLY, ASSIGN,
TRANSFER, OR PLEDGE ANY RIGHT, INTEREST OR OBLIGATION UNDER THIS AGREEMENT (OR
ANY PART THEREOF) OR ANY RIGHT OR INTEREST IN THE COLLATERAL (OR ANY PART
THEREOF), NOR PERMIT THE COLLATERAL (OR ANY NOTE) TO BE SUBLEASED OR USED BY ANY
PARTY OTHER THAN BORROWER AND ITS RESPECTIVE EMPLOYEES. ANY SUCH ASSIGNMENT,
TRANSFER, PLEDGE, OR USE SHALL BE DEEMED A DEFAULT HEREUNDER. TO THE EXTENT THIS
AGREEMENT OR ANY NOTE IS ASSIGNABLE OR ASSUMABLE BY OPERATION OF LAW WITHOUT THE
CONSENT OF LENDER, IT IS AGREED THAT THIS AGREEMENT AND ALL NOTES MUST BE
ASSIGNED AND ASSUMED TOGETHER IN THEIR ENTIRETY. For purposes of this Agreement,
a change of control of the ownership of Borrower for any reason shall be
considered an assignment of this Agreement (except that, pursuant to Section 6.2
above, it shall not be a change of control unless Dr. Steven Tsengas or
Konstantine S. Tsengas shall cease to own, free and clear of all liens or
encumbrances, at least 20% of the outstanding voting ownership interest of
Borrower, on a fully diluted basis). At Lender’s sole discretion (and without
notice to or consent of Borrower), Lender may sell a participation in this
Agreement and any Note and may distribute information regarding Borrower and
this Agreement to potential participants.

 

10.4Amendment and Waiver. The Loan Documents may be amended, and the observance
of any term of this Agreement may be waived, with (and only with) the written
consent of Lender.

 

10.5Counterparts: Interpretation, Effectiveness; Duplicate Originals. This
Agreement and the Loan Documents constitute the entire agreement between the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any proposal. Delivery of an executed counterpart of a
signature page of this Agreement and the Loan Documents by telecopy, facsimile
or any other electronic format (e.g., .pdf) shall be effective as delivery of a
manually executed counterpart of this Agreement and the Loan Documents. Two or
more duplicate originals of this Agreement and the Loan Documents may be signed
by the parties, each of which shall be an original, but all of which together
shall constitute one and the same instrument. Borrower hereby authorizes Lender
to insert any missing factually correct information as necessary to complete
this Agreement and the Loan Documents including, without limitation, the
Effective Date of this Agreement and payment dates.

 



   Page | 23

[tv480855_ex10-1logo.jpg]

 

10.6Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio without regards to its conflict of
laws and further except to the extent any law, rule or regulation of the federal
government of the United States of America may be applicable hereto, in which
event such federal law, rule or regulation shall govern and control.

 

10.7Lender’s Appointment as Attorney-in-Fact. Borrower hereby irrevocably
constitutes and appoints Lender and any officer or agent thereof, with full
power of substitution, as Borrower’s true and lawful attorney-in-fact with full
irrevocable power and authority in its place and stead and in its name or in
Lender’s own name, from time to time in Lender’s discretion, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be necessary or
desirable to accomplish the purposes of this Agreement. For purposes of filing
liens against certificates of title, Borrower shall execute such additional
Powers of Attorney as Lender may request.

 

10.8Waiver of Jury Trial. The parties hereto acknowledge and agree that there
may be a constitutional right to a jury trial in connection with any claim,
dispute or lawsuit arising between or among them, but that such right may be
waived. Accordingly, the parties agree that, notwithstanding such constitutional
right, in this commercial matter the parties believe and agree that it shall in
their best interests to waive such right, and, accordingly, hereby waive such
right to a jury trial, and further agree that the best forum for hearing any
claim, dispute, or lawsuit, if any, arising in connection with this Agreement,
the Loan Documents, or the relationship among the parties hereto, in each case
whether now existing or hereafter arising, or whether sounding in contract or
tort or otherwise, shall be a court of competent jurisdiction sitting without a
jury.

 

10.9Fees and Expenses. Upon Lender’s demand, Borrower agrees to pay all costs,
expenses (including reasonable attorneys’ fees), and disbursements incurred by
Lender on Borrower’s behalf (a) in all efforts made to enforce this Agreement,
(b) in connection with preparing, modifying or amending this Agreement and the
Loan Documents prepared in connection herewith, (c) in enforcing and foreclosing
on Lender’s security interest in any Collateral or possession of any premises
containing any Collateral, whether through judicial proceedings or otherwise,
(d) in defending or prosecuting any actions or proceedings arising out of or
relating to Lender’s transactions with Borrower, or (e) in connection with any
advice given to Lender with respect to its rights and obligations under this
Agreement, any Loan Document and all related agreements. Expenses being
reimbursed by Borrower under this section include costs and expenses incurred in
connection with: (t) appraisals and insurance reviews; (u) environmental
examinations and reports; (v) Field Exams and the preparation of reports based
thereon; (w) the fees charged by a third party retained by Lender or the
internally allocated fees for each Person employed by Lender with respect to
each Field Exam; (x) taxes, fees and other charges for (i) lien and title
searches and (ii) the recording of any mortgages, filing of any financing
statements and continuations, and other actions to perfect, protect, and
continue Lender’s security interests; (z) sums paid or incurred to take any
action required of any Borrower under the Loan Documents that Borrower fails to
pay or take; and (aa) forwarding loan proceeds, collecting checks and other
items of payment, and costs and expenses of preserving and protecting the
Collateral.

 



   Page | 24

[tv480855_ex10-1logo.jpg]



 

10.10Consent to Jurisdiction. The parties hereto, to the extent that they may
lawfully do so, hereby consent to the jurisdiction of the courts of the State of
Ohio and the United States Court for the Northern District of the State of Ohio,
as well as to the jurisdiction of all courts from which an appeal may be taken
from such courts, for the purpose of any suit, action or other proceeding
arising out of any of its obligations arising hereunder or under any other Loan
Document or with respect to the transactions contemplated hereby or thereby, and
expressly waive any and all objections they may have as to venue in any such
courts. Borrower agrees that service shall be deemed given to Borrower if
service is sent in accordance with and to the address disclosed herein.

 

10.11Severability. Any provision of this Agreement, any Note or of any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or thereof
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

10.12Headings; Rules of Construction. Any Article and Section headings in this
Agreement or in any other Loan Document are included herein and therein for
convenience of reference only and shall not constitute a part of this Agreement
or of any other Loan Document and shall not affect the construction of, or be
taken into consideration in the interpretation of this Agreement or any other
Loan Document. No common law or other interpretation that documents are to be
construed against the drafting party shall be applicable to the Loan Documents.

 

10.13Waiver of Notice. Borrower hereby waives notice of non-payment, demand,
presentment, protest and notice thereof with respect to any and all instruments,
notice of acceptance hereof, notice of loans or advances made, credit extended,
collateral received or delivered, or any other action taken in reliance hereon,
and all other demands and notices of any description, except such as are
expressly provided for herein.

 

10.14Delay. No delay or omission on Lender’s part in exercising any right,
remedy or option shall operate as a waiver of such or any other right, remedy or
option or of any Event of Default.

 

10.15Miscellaneous. Whenever the context so requires, reference herein or in any
other Loan Document to the masculine gender shall include the feminine gender or
in either case the neuter and vice versa; and the singular shall include the
plural and vice versa. Upon the occurrence of an Event of Default, Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final), except in dedicated payroll accounts, at
any time held and other obligations at any time owing by Lender to or for the
credit or the account of Borrower against any of and all of the Obligations of
Borrower now or hereafter existing under any Note, this Agreement or otherwise
held by Lender, irrespective of whether or not Lender shall have made any demand
under any Note or this Agreement, but only to the extent such Obligations are
then due and payable. The rights of Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which Lender may
have at law or under other Loan Documents. To the extent permitted by applicable
law, Borrower shall not assert, and hereby waive, any claim against Lender, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, including, without limitation, any Loan Document, the Loan
or the use of the proceeds thereof. Without limiting any other waivers set forth
in the Loan Documents, all sums due under the Loan, the Loan Documents and
hereunder shall be without notice of acceptance, presentment, notice of
dishonor, protest, notice of protest and relief from valuation and appraisement
laws.

 



   Page | 25

[tv480855_ex10-1logo.jpg]

 

10.16Interest Limitation. All Notes and all Loan Documents between Borrower and
Lender are hereby expressly limited so that in no contingency or event
whatsoever, whether by reason of acceleration of maturity of the Obligations
evidenced hereby, the Notes or otherwise, shall the amount paid or agreed to be
paid to Lender for the use, forbearance, loaning or detention of the Obligations
evidenced hereby, the Notes or otherwise exceed the maximum permissible under
applicable law. This provision shall control every other provision of all
agreements between Borrower and Lender and shall be binding upon and available
to any subsequent holder of the Notes.

 

10.17INDEMNIFICATION OF LENDER. BORROWER SHALL INDEMNIFY LENDER AND HOLD LENDER
HARMLESS AGAINST ANY AND ALL LIABILITIES (INCLUDING ANY AND ALL TAXES AND
SPECIAL ASSESSMENTS LEVIED AGAINST THE COLLATERAL, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS, ATTORNEYS’ FEES, COSTS, EXPENSES,
AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON,
INCURRED BY, OR ASSERTED AGAINST LENDER, IN ANY WAY RELATING TO, OR ARISING OUT
OF, THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, OR THE
OWNERSHIP AND/OR OPERATION OF THE COLLATERAL (INCLUDING, BUT IN NO WAY LIMITED
TO, ENVIRONMENTAL PROTECTION AGENCY OR STATE ENVIRONMENTAL AGENCY ACTIONS AND/OR
ACTIONS UNDER CERCLA AND/OR ANY OTHER TYPE OF ENVIRONMENTAL ACTION OF ANY KIND
WHATSOEVER BY ANY PERSON OR GOVERNMENTAL ENTITY RELATED TO THE COLLATERAL, TO
THE EXTENT THAT ANY SUCH INDEMNIFIED LIABILITIES RESULT, DIRECTLY OR INDIRECTLY,
FROM ANY CLAIMS MADE OR ACTIONS, SUITS, OR PROCEEDINGS COMMENCED BY OR ON BEHALF
OF ANY PERSON OTHER THAN LENDER; PROVIDED THAT LENDER SHALL NOT HAVE THE RIGHT
TO BE INDEMNIFIED HEREUNDER FOR ITS OWN INTENTIONAL OR WILLFUL MISCONDUCT, GROSS
NEGLIGENCE OR BAD FAITH. IN THIS CONNECTION, LENDER AGREES TO NOTIFY BORROWER OF
ANY SUCH LEGAL ACTIONS, SUITS, OR PROCEEDINGS AND TO PERMIT BORROWER TO
PARTICIPATE IN THE DEFENSE THEREOF IF BORROWER PROVIDES ADEQUATE SECURITY, IN
LENDER’S JUDGMENT, FOR BORROWER’S INDEMNIFICATION OBLIGATIONS. THE RIGHTS OF
LENDER UNDER THIS SECTION AND ALL OTHER INDEMNITIES RUNNING FOR THE BENEFIT OF
LENDER IN THE LOAN DOCUMENTS SHALL SURVIVE THE REPAYMENT AND PERFORMANCE OF THE
OBLIGATIONS FOR THE MAXIMUM PERIOD PERMITTED BY LAW.

 

   Page | 26

[tv480855_ex10-1logo.jpg]



 

10.18BORROWER IDENTIFICATION - USA PATRIOT ACT NOTICE; OFAC AND BANK SECRECY
ACT. Lender hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56, signed into law October 26, 2001)
(the “Act”) and the Lender’s policies and practices, the Lender is required to
obtain, verify and record certain information and documentation that identifies
Borrower, which information includes the name and address of Borrower such other
information that will allow the Lender to identify Borrower in accordance with
the Act. In addition, Borrower shall (i) ensure that no Person who owns a
controlling interest or otherwise controls Borrower or any Subsidiary of
Borrower is or shall be listed on the Specially Designated Nationals and Blocked
Person List or other similar list maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of Treasury or included in any Executive
Orders, (ii) not use or permit the use of the proceeds of the Loan to violate
any of the foreign asset control regulations of OFAC or any enabling statute of
Executive Order relating thereto, and (iii) comply, and cause any of its
subsidiaries to comply, with all applicable Bank Secrecy Act (“BSA”) laws and
regulations as amended.

 

10.19CONFESSION OF JUDGMENT. BORROWER AUTHORIZES ANY ATTORNEY AT LAW TO APPEAR
IN ANY COURT OF RECORD IN THE STATE OF OHIO OR IN ANY OTHER STATE OR TERRITORY
OF THE UNITED STATES OF AMERICA AFTER THE LOAN EVIDENCED BY THIS AGREEMENT
BECOMES DUE, WHETHER BY ACCELERATION OR OTHERWISE, TO WAIVE THE ISSUING AND
SERVICE OF PROCESS, AND TO CONFESS JUDGMENT AGAINST BORROWER IN FAVOR OF LENDER
FOR THE AMOUNT THEN APPEARING DUE ON THIS AGREEMENT, TOGETHER WITH COSTS OF
SUIT, AND THEREUPON TO WAIVE ALL ERRORS AND ALL RIGHTS OF APPEAL AND STAYS OF
EXECUTION. BORROWER WAIVES ANY CONFLICT OF INTEREST THAT AN ATTORNEY HIRED BY
LENDER MAY HAVE IN ACTING ON BORROWER’S BEHALF IN CONFESSING JUDGMENT AGAINST
BORROWER WHILE SUCH ATTORNEY IS RETAINED BY LENDER. BORROWER EXPRESSLY CONSENTS
TO SUCH ATTORNEY ACTING FOR BORROWER IN CONFESSING JUDGMENT AND TO SUCH
ATTORNEYS’ FEE BEING PAID BY LENDER OR DEDUCTED FROM THE PROCEEDS OF COLLECTION
OF THE NOTES OR COLLATERAL SECURITY THEREFOR.

 

[The remainder of this page intentionally left blank.]

 



   Page | 27

[tv480855_ex10-1logo.jpg]

  

IN WITNESS WHEREOF, Lender and Borrower have caused this Agreement to be
executed by their duly authorized officers as of the date first written above.

 



  LENDER:       THE HUNTINGTON NATIONAL BANK,   a national banking association  
      By:     Name:     Title:  

 

[The remainder of this page intentionally left blank]

 



   Page | 28

[tv480855_ex10-1logo.jpg]

 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

  OurPct’s Company, a Colorado corporation         By: /s/ Steven Tsengas    
Steven Tsengas, its President

 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

  Virtu Company, an Ohio corporation         By: /s/ Steven Tsengas     Steven
Tsengas, its President

 

[Signatures continue on following page]

 



   Page | 29

[tv480855_ex10-1logo.jpg]

 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

  SMP Company, Incorporated, an Ohio corporation         By: /s/ Steven Tsengas
    Steven Tsengas, its President

 

WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.



 

  OurPet’s DISC,  Inc.,  an Ohio corporation         By: /s/ Steven Tsengas    
Steven Tsengas, its President



 

   Page | 30

